In the
                         Court of Appeals
                 Second Appellate District of Texas
                          at Fort Worth
                               No. 02-19-00170-CV

CRUZ VENZOR AND JUANA MUNOZ,             §    On Appeal from the 67th District Court
Appellants
                                         §    of Tarrant County (067-306116-19)

V.                                       §    November 21, 2019

AMG BT NOTE ONE, LLC AND                 §    Per Curiam
AUGUST REI HOLDINGS, LLC,
Appellees

                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that the

appeal should be dismissed. It is ordered that the appeal is dismissed for want of

prosecution.

                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM